Order entered May 18, 2020




                                                            In The
                                             Court of Appeals
                                      Fifth District of Texas at Dallas
                                                  No. 05-20-00442-CV

                                     IN RE JAMES H. GENTRY, Relator

                     Original Proceeding from the 199th Judicial District Court
                                       Collin County, Texas
                        Trial Court Cause Nos. 199-81623-07, 199-81624-07,
                             199-81625-07, 199-81626-07, 199-81627-07

                                           ORDER NUNC PRO TUNC1
                             Before Justices Whitehill, Pedersen III, and Carlyle

                Based on the Court’s opinion of this date, we DENY relator’s April 8, 2020

       petition for writ of mandamus.


                                                                      /s/      BILL WHITEHILL
                                                                               JUSTICE




1
    We issue this order nunc pro tunc to correct a clerical error in the style of the case reflecting it applies to relator’s
       cases listed above and not just to cause no. 199-81623-07.